Citation Nr: 0024144	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-17 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left patella, currently rated as 20 percent 
disabling.

2.  Evaluation of traumatic arthritis of the left knee, 
secondary to the service-connected disability of residuals of 
a fracture of the left patella, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which a 20 percent evaluation for 
residuals of a fracture of the left patella was granted and 
service connection for traumatic arthritis of the left knee 
was granted and assigned a 10 percent evaluation.  

The record shows that the RO expressly considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims (the 
Court), has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The residuals of a fracture of the left patella are 
currently manifested by 10 degrees of varus and a 15-degree 
flexion contracture without effusion; impingement in the 
region of the lateral compartment; and a stable cruciate 
system without laxity in the collateral system.  

2.  Traumatic arthritis of the left knee is manifested by a 
range motion of -15 degrees to 100 degrees.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for residuals of a 
fracture of the left patella is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Code 5257 (1999).

2.  The criteria for an initial evaluation of 20 percent for 
traumatic arthritis of the left knee, secondary to the 
service-connected disability of residuals of a fracture of 
the left patella are and have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has complained of on-going pain and that the 
restrictions of activities due to his disabilities required a 
complete change of lifestyle.  He contends that he lives with 
pain constantly all day, every day.  The veteran avers that 
he can only walk slowly and carefully and not very far at any 
one time.  He reported that he wore an elastic support on his 
knee and carried a cane.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
4.59 (1999).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5259 (symptomatic removal of semilunar cartilage), 5262 
(tibia and fibula, impairment of), and 5263 (genu recurvatum) 
are not applicable, as the presence of ankylosis of the left 
knee, removal of the semilunar cartilage, impairment of the 
tibia or fibula, or genu recurvatum have not been 
demonstrated.  

I.  Background

In February 1998 Dr. Kincheloe wrote that the veteran was 
seen for left knee pain of relatively short duration.  X-rays 
showed that the fractures were healed well and that alignment 
was satisfactory.  Dr. Kincheloe indicated that the veteran 
had severe degenerative arthritic changes of the medial and 
lateral compartment of his knee, as well, as his 
patellofemoral joint.  He explained that the only thing that 
was really going to give the veteran any relief as far as the 
arthritis would be a total knee replacement.  Dr. Kincheloe 
recommended that the veteran be managed conservatively with 
anti-inflammatories, and activity modification.  

The VA examined the veteran in April 1998.  Upon examination 
the left knee was in 10 degrees of varus and had a 15-degree 
flexion contracture.  The left knee showed a range of -15 
degrees to 100 degrees as compared to 0-130 degrees on the 
right.  There was a 10 -1/2-inch lateral femoral scar 
distally and a 4-1/2 inch horizontal infrapatellar scar 
anteriorly which were well healed.  

The cruciate system was stable and there was no laxity in the 
collateral system; however, torsional testing revealed a 
palpable and audible snick in the region of the lateral 
compartment which would indicate impingement in this area.  
No such finding was present in the medial compartment.  The 
veteran's knee showed no effusion.  

X-rays of the knee revealed the veteran to have an internal 
fixation device (blade plate) with screw fixation.  The 
overall alignment of the femur could not be fully 
appreciated, but clinically the femur appeared to be well 
aligned in both the anteroposterior and the medial and 
lateral planes.  The knee joint showed degenerative arthritic 
spurring which was quite severe in the retropatellar and 
patellar groove areas.  Narrowing of both compartments had 
occurred and the joint space was almost totally obliterated.  
Irregularity of the subchondral bone and spur formation 
posteriorly in the femoral condyles and also anteriorly at 
the upper limits of the patellar groove were present.  The 
veteran had atherosclerotic changes in the distal femoral 
artery and popliteal artery.  

The impressions were remote fracture of the left femur open 
reduction and internal fixation, remote fracture of the left 
patella with two surgical procedures, atherosclerosis vessels 
femoropopliteal, severe degenerative disease in all 
compartments, and severe left knee retropatellar changes.  
The examiner commented that the veteran's onset of pain was 
at the extreme of extension and the extreme of flexion in the 
left knee joint.  

The examiner opined that the veteran was preserving in the 
use of his left extremity in the face of discomfort and had a 
high tolerance for pain.  The mechanical changes in the knee 
joint accounted for loss of motion as well as the limits 
imposed by pain.  In the examiner's opinion, the knee had 
enough findings that would indicate a total knee replacement.  
However, the veteran was not ready for this procedure at the 
time of the examination, as he was able to function within 
his limited capacity.  

In January 1999, Dr. English, wrote that the veteran had been 
his patient for the past 10 years and that degenerative 
arthritis of this left knee had been a continuing problem.  
He indicated that the arthritis made it very difficult for 
the veteran to ambulate and that the veteran lived in chronic 
pain despite taking adequate does of Voltaren.  

At the February 1999 RO hearing the veteran testified that he 
was currently employed as a veteran's service officer and had 
a sit down job.  It was on the fourth floor but he used the 
elevator.  If the elevator broke down then he could not work 
because he could not climb the stairs.  He stated that he sat 
most of the day but had to get up and move around 
periodically because his left knee would hurt and stiffen up.  
The veteran indicated that the only work he had missed was 
due to the elevator being out.  He reported that if he was in 
a lot of stop and go traffic his knee hurt and that at rest 
his knee stiffened up.  The veteran maintained that he slept 
with his knee on a pillow bent at 90 degrees.  He reported 
that when he got up in the morning that he had to get in the 
shower and run hot water on his knee to loosen it up and that 
if he crossed his legs his knee would start to hurt.  The 
veteran testified that if he had to walk very far the knee 
hurt and that he was awakened about every tow hours due to 
his knee pain.  He stated that he took Motrin and Ibuprofen, 
wore an elastic bandage under his kneecap and used a cane to 
walk.  The veteran indicated that a knee replacement had been 
recommended but the plate in his leg would complicate that 
this.  

II.  Residuals of a fracture of the left patella

Initially, the Board finds that the veteran has presented a 
well-grounded claim for an increased disability evaluation 
for his service-connected disability within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. Part 4, Code 5257 (1999).  The 
veteran's residuals of a fracture of the left patella are 
currently rated as 20 percent disabling.  The April 1998 VA 
examination revealed that the left knee was in 10 degrees of 
varus and had a 15-degree flexion contracture.  The cruciate 
system was stable and there was no laxity in the collateral 
system; however, torsional testing revealed a palpable and 
audible snick in the region of the lateral compartment which 
would indicate impingement in this area.  The veteran's knee 
showed no effusion.  Therefore, the evidence did not 
demonstrate severe impairment of the left knee and a higher 
evaluation is not warranted.  

A veteran who has degenerative arthritis and limitation of 
motion of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257.  VAOPGCPREC. 23-97.  The Board deems 
that the situation in this case is analogous to that 
described in VAOPGCPREC. 23-97; thus, it appears that the 
veteran will be rated separately under Diagnostic Codes 5010, 
for traumatic arthritis, and 5257.  Additional disability is 
warranted where there is limitation of flexion (Diagnostic 
Code 5260) or limitation of extension (Diagnostic Code 5261); 
however, the veteran must at least meet the criteria for a 10 
percent rating under one of these Diagnostic Codes.  
VAOPGCPREC. 23-97; Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  

III.  Traumatic arthritis of the left knee

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Service connection for traumatic arthritis of the left knee 
was granted in July 1998 and a 10 percent evaluation was 
assigned under Diagnostic Code 5010.  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

According to the applicable criteria, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010 (1999).  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  These 10 percent evaluations are 
combined, not added, under the diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).  

A 10 percent evaluation is warranted when flexion is limited 
to 45 degrees or when extension is limited to 10 degrees.  A 
20 percent evaluation requires flexion limited to 30 degrees 
or extension limited to 15 degrees.  A 30 percent evaluation 
requires flexion limited to 15 degrees or extension limited 
to 45 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (1999).  
Standard flexion and extension of the knee is 0-140 degrees.  
38 C.F.R. 4.71, Plate II (1999).  At the April 1998 VA 
examination the veteran's left knee showed a range of -15 
degrees to 100 degrees as compared to 0-130 degrees on the 
right.  The veteran's flexion, limited to 100 degrees, does 
not meet the criteria for a compensable evaluation, 
limitation to 45 degrees, under diagnostic code 5260 for 
limitation of flexion.  However, the veteran's left knee 
extension, limited to 15 degrees, meets the criteria for a 20 
percent evaluation under diagnostic code 5261 for limitation 
of extension.  A higher evaluation is not warranted, as the 
veteran's extension is not limited to 45 degrees.  


ORDER

An increased evaluation for the service-connected residuals 
of a fracture of the left patella is denied.

An increased rating of 20 percent, and not in excess thereof, 
is granted for traumatic arthritis of the left knee, 
secondary to the service-connected disability of residuals of 
a fracture of the left patella, subject to the law and 
regulations governing the payment of monetary awards.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

